     Case 1:20-cv-00856-NONE-SAB Document 26 Filed 09/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                           FRESNO DIVISION
11

12
     DAVID McDANIEL,                                       Case No. 1:20-cv-00856-NONE-SAB
13
                          Plaintiff,                       ORDER RE STIPULATION TO EXTEND
14                                                         TIME FOR DEFENDANT DIAZ TO
                     v.                                    RESPOND TO PLAINTIFF’S FIRST
15                                                         AMENDED COMPLAINT
16   RALPH DIAZ, et al.,                                   (ECF No. 25)
17                        Defendant.                       DEADLINE: OCTOBER 16, 2020
18

19            On September 24, 2020, the parties filed a stipulation for Ralph Diaz to filed a response to

20   David McDaniel’s (“Plaintiff”) first amended complaint. (ECF No. 25.)

21            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant

22   Ralph Diaz shall file a response to Plaintiff’s first amended complaint on or before October 16,

23   2020.

24   IT IS SO ORDERED.
25
     Dated:     September 24, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
